
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


FIRST AMENDMENT TO

AMENDED AND RESTATED 2006 UNIT PLAN

OF

NMH INVESTMENT, LLC

        THIS FIRST AMENDMENT TO the NMH INVESTMENT, LLC AMENDED AND RESTATED
2006 UNIT PLAN (the "Plan"), dated as of August 11, 2008, is hereby adopted and
agreed to by the Management Committee of NMH Investment, LLC, a Delaware limited
liability company (the "Company") by unanimous written consent pursuant to
Section 7(a) of the Plan.

        1.     Amendments to the Plan.    Section 3 of the Plan is hereby
deleted in its entirety and replaced with the following:

        SECTION 3. Units Subject to the Plan.

        "The total number of Preferred Units which may be issued under the Plan
is 65,000, the total number of Class A Units which may be issued under the Plan
is 650,000, the total number of Class B Units which may be issued under the Plan
is 192,500, the total number of Class C Units which may be issued under the Plan
is 202,000, the total number of Class D Units which may be issued under the Plan
is 388,881 and the total number of Class E Units which may be issued under the
Plan is 6,375. Units which are subject to Awards which terminate or lapse
without any payment in respect thereof may be granted again under the Plan."

        2.     Ratification.    All other paragraphs, provisions, and clauses in
the Plan remain in full force and effect as originally written.

        3.     Defined Terms.    Certain capitalized terms not defined herein
shall have the meanings given to such terms in the Plan.

        4.     Governing Law; Binding Agreement.    The validity, construction,
and effect of this amendment to the Plan shall be determined in accordance with
the laws of the State of New York applicable to contracts made and to be
performed therein.

*    *    *    *    *

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

